Name: Commission Regulation (EEC) No 715/91 of 22 March 1991 altering the export refunds on olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 77/46 Official Journal of the European Communities 23. 3 . 91 COMMISSION REGULATION (EEC) No 715/91 of 22 March 1991 altering the export refunds on olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), Having regard to Council (EEC) No 1650/86 of 26 May 1986 on export refunds and levies on olive oil (3), and in particular the second sentence of Article 3 ( 1 ) thereof, Whereas the export refunds on olive oil were fixed by Commission Regulation (EEC) No 619/91 (4) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 619/91 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (2) (c) of Regulation No 136/66/EEC, as fixed in the Annex to Regulation (EEC) No 619/91 , are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 23 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission O OJ No 172, 30. 9 . 1966, p. 3025/66 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (j OJ No L 145, 30 . 5. 1986, p. 8 . (4) OJ No L 114, 1 . 5 . 1986, p. 26. 23 . 3 . 91 Official Journal of the European Communities No L 77/47 ANNEX to the Commission Regulation of 22 March 1991 altering the export refunds on olive oil (ECU/100 kg) Product code Amount of refund (!) 1509 10 90 100 45,00 1509 10 90 900 85,00 1509 90 00 100 54,00 1509 90 00 900 94,00 1510 00 90 100 3,00 1510 00 90 900 35,00 (') For destinations mentioned in Article 34 of amended Commission Regulation (EEC) No 3665/87 (OJ No L 351 , 14. 12. 1987, p. 1 ), as well as for exports to third countries . NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).